Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-17 of S. Jackson et al., US 16/625,015 (June 26, 2018) are pending and under examination.  Claims 2, 4, 7, and 8 to the non-elected inventions of Groups (I)-(III) are rejoined.  Claims 1-17 have been examined on the merits and are in condition for allowance.  

Rejoinder

Claim 1 is allowable. Claims 2, 4, 7, and 8 to the non-elected inventions of Groups (I)-(III) previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (I)-(IV), as set forth in the Office action mailed on October 20, 2020, is hereby withdrawn and all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 14 under 35 U.S.C. 112(b) as being indefinite for recitation of the following exemplary claim language “such as monoethylene glycol and water” is withdrawn in view of Applicant’s amendment.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1, 3, and 9-16 under AIA  35 U.S.C. 103 as being unpatentable over S. Rebsdat et al., US 4,349,417 (1982) (“Rebsdat”) or Rebsdat in further view of S. Suzuki et al., US 4,087,470 (1978) (“Suzuki”) or Rebsdat in further view of W. Luyben, 168 Separation and Purification Technology, 62-67 (2016) (“Luyben”) is withdrawn in view of Applicant’s argument.  

Applicant argues that Rebsdat discloses a process in which mono-ethylene glycol is separated from the higher ("di, tri, and higher") ethylene glycols in a single step (Applicant cites Rebsdat at Figure 1, depicting removal of glycols from column number 6, shown as lines 6a and 6b ). Applicant agrees that Rebsdat does teach that sump product of column number 6 "consists of di-, tri-, and higher ethylene glycols" (Rebsdat at col. 4, lines 20-21). Applicant further notes that according to the previous Office action, this sump product in Rebsdat may be further fractionated.  However, Applicant argues that even in such embodiments, the Rebsdat process does not teach the claimed invention, because the present claims require that at least some mono-ethylene glycol is present in the stream that is withdrawn at the bottom of the recited second distillation column.  Applicant argues that in claim step (c3), compounds that are lighter than diethylene glycol, such mono-ethylene glycol, are separated overhead before the di-ethylene glycol is separated as a side draw in the fourth distillation column. Applicant concludes that at least this aspect of the claimed process is not rendered obvious by the cited prior art, because in the Rebsdat process, di-ethylene glycol represents the lightest of the higher ethylene glycols in the sump product from column number 6, and so di-ethylene glycol - not mono-ethylene glycol in accordance with Applicant's claims - would represent the overhead product that is subjected to the first downstream fractionation. Thus, even when further fractionating of the sump product of column number 6 in the Rebsdat process is performed, a claimed invention (e.g., separation of components lighter than diethylene glycol in an overhead stream as in step (c3)) does not result. 

Applicant’s argument is considered persuasive for the following reasons. As set forth in the previous Office action Rebsdat teaches the following:

In this known distillative working up of the reaction product, resulting from the reaction of ethylene oxide with water, the excess amount of water and impurities, if any, the boiling points of which are below that of  monoethylene glycol (low boiling components), for example formaldehyde, acetaldehyde and the like, are  first distilled off in the so-called dehydration stage comprising  generally at least 2 columns, preferably 2 to 5 columns. Hence, water and low boiling constituents are  removed in stages.

Rebsdat at col. 1, lines 33-42.  This teaching of Rebsdat corresponds to instant claim 1 step (a).  Rebsdat further teaches:

After having distilled off in the dehydration stage water and low boiling components . . . In the first column monoethylene glycol is withdrawn at the head at a temperature of about 140° to 170° and under a  pressure of about 2 to 4 kPa. In the subsequent columns the sump of the monoethylene glycol column can be further fractionated, whereby, for example, diethylene glycol, triethylene glycol and higher ethylene glycols are obtained.

As well known in the art “sump” means the reservoir of collected bottom liquids, this Rebsdat teaching clearly corresponds to instant claim 1, step (b).  Thus contrary to Applicant’s argument that so di-ethylene glycol - not mono-ethylene glycol in accordance with Applicant's claims - would represent the overhead product that is subjected to the first downstream fractionation, Rebsdat does in fact teach removing monoethylene glycol as the overhead product after the first lights removal step.  

However, further the limitations of claim 1 ((c1)/(c2) or (c3)/(c4) all require “removing a stream from at or near the bottom of the second distillation column which comprises 

In the subsequent columns the sump of the monoethylene glycol column can be further fractionated, whereby, for example, diethylene glycol, triethylene glycol and higher ethylene glycols are obtained

(Rebsdat at col. 1, lines 56-61) does not teach separation of monoethylene glycol during such the further fractionations.  As such, the Rebsdat teachings cited in the previous Office action do not teach instant claim 1 step (b). 

Further, as persuasively argued by Applicant, the Rebsdat Fig. also does not teach or suggest each and every instant claim 1 limitation because Rebsdat does not teach the instant claim 1 step (b) limitation of “ in which purified ethylene glycol is separated and recovered from heavy components” as highlighted below (where the instant claim 1 limitations are correlated with Rebsdat’s Fig.) in combination with in combination with steps ((c1)/(c2) or (c3)/(c4).  See Rebsdat Fig. and corresponding disclosure at col. 4.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


As such Rebsdat fails to teach each and every claim 1 limitation.  The secondary art cited in the previous Office action does not cure the deficiencies of Rebsdat.  As such, the § 103 rejection is withdrawn.  

Reasons For Allowance

Claims 1-17 are in condition for allowance.  The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/
Primary Examiner, Art Unit 1622